

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.3
                                                            

   December 18, 2009

 




Ronald A. Fromm
Chairman and CEO




Dear Ron:
 
Section 409A to the Internal Revenue Code (“IRC”) imposes significant
limitations on amounts that are considered nonqualified deferred compensation
(“NDC”).  Some payments under your Severance Agreement may be subject to these
rules.  Therefore, in order to avoid potential negative tax implications to you,
we must amend your Severance Agreement to ensure compliance with 409A.
 
In addition, the Internal Revenue Service (“IRS”) recently amended the rules
governing the deductibility of compensation paid to top executives of a publicly
traded company.  In general, IRC Section 162(m) provides that annual
compensation in excess of $1 million is not deductible.  Performance based
compensation, however, is not subject to the $1 million limitation.  To ensure
payments made in connection with the bonus program are considered to be
performance based compensation, we need to make revisions to your agreement.
 
Accordingly, in light of the 409A and 162(m) rules’ possible impact on your
severance benefits, your Severance Agreement is amended as follows:
 
1.  
 Section 1.12 of your Severance Agreement is amended to read as follows:

 
1.12           “Termination Date” means the effective date as provided in this
Agreement of the termination of Employee’s employment with the
Company.  Employee will have a termination of employment only if he has a
separation from service determined based on all of the facts and circumstances
and in accordance with the rules and regulations issued by the Treasury
Department under Code Section 409A.
 
2.  
Section 4.1(b) of your Severance Agreement is amended to read as follows:

 
(b)           The Company shall pay, or cause to be paid, to Employee (i) in a
lump sum six (6) months after the Termination Date an amount equal to 200% of
the sum of (A) Employee’s base annual salary at the highest rate in effect at
any time during the twelve (12) months immediately preceding the Termination
Date, and (B) Employee’s targeted bonus for the current year, and (ii)
Employee’s bonus for the year of termination prorated to the Termination Date,
paid at the time such bonus would have been paid if Employee had remained
employed to the date of payment and calculated based on achievement of the
applicable performance criteria applicable to such bonus payment.
 
3.  
Section 6 of your Severance Agreement is amended to read as follows:

 
Section 6.                      Employee Expenses After Change in Control


If Employee’s employment is terminated by the Company within twenty-four (24)
months after a Change in Control and there is a dispute with respect to this
Agreement, then all Employee’s costs and expenses (including reasonable legal
and accounting fees) incurred by Employee (a) to defend the validity of this
Agreement, (b) to contest any termination for Cause, (c) to contest any
determinations by the Company concerning the amounts payable by or on behalf of
the Company under this Agreement, or (d) to otherwise obtain or enforce any
right or benefit provided to Employee by this Agreement, shall be paid by the
Company.  The Company shall make payment of such reimbursements from time to
time, but in no event later than the last day of the calendar year following the
calendar year in which such expenses are incurred, provided Employee timely
submits reasonable documentation of such expenses.  In the event Employee is not
the prevailing party in any such contest, Employee shall pay back any
reimbursements made by the Company hereunder within 30 days of final disposition
of such contest.


4.  
Section 7 of your Severance Agreement is amended to read as follows:

 
Section 7.                      Release
 
Notwithstanding anything to the contrary stated in this Agreement, no benefits
will be paid pursuant to Section 4 except under Section 4.1(a), 4.2(a) or 4.3
prior to execution by Employee of a release of the Company substantially in the
form attached as Exhibit A, with such changes as may be made by the Company in
its sole discretion in order to comply with and stay current with applicable
laws and regulations.  Unless Employee executes such release and returns it to
the Company within 45 days of his Termination Date, all benefits except under
Sections 4.1(a), 4.2(a) or 4.3 shall be forfeited.
 
5.  
Section 12.2(a) of your Severance Agreement is amended to read as follows:

 
(a)           Brown Shoe shall require any successor to all or substantially all
of the business and/or assets of the Company (whether such succession is direct
or indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.  To the extent such
transaction constitutes a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company under Code Section 409A and the rules and regulations thereunder,
failure of Brown Shoe to obtain such agreement upon or prior to the
effectiveness of any such succession shall be a material breach of this
Agreement and shall entitle Employee to benefits from the Company in the same
amounts and on the same terms as Employee would be entitled hereunder if
Employee’s employment was terminated without Cause within twenty-four (24)
months after a Change of Control.  For purposes of the preceding sentence, the
date on which any such succession becomes effective shall be deemed the
Termination Date.


6.  
A new Section 12.11 is added to your Severance Agreement as follows:

 
12.11           409A Interpretation.  With respect to those amounts payable
hereunder which are subject to Code Section 409A, this Agreement shall be
interpreted in a manner so as to be consistent with such provision and the rules
and regulations promulgated thereunder.  The Company may modify the Agreement to
the extent necessary to prevent a benefit or payment from being subject to a tax
due to noncompliance with Code Section 409A.  Notwithstanding anything herein to
the contrary, in the event that Executive is determined to be a specified
employee within the meaning of Code Section 409A, for purposes of any payment on
termination of employment hereunder, payment(s) shall be made or begin, as
applicable, on the first payroll date which is more than six months following
the date of separation from service, to the extent required to avoid any adverse
tax consequences under Code Section 409A.


Please indicate your agreement to the terms set forth above by signing a copy of
this letter and returning it to me
 
Sincerely,
 
     /s/ Sarah Stephenson
 
Sarah Stephenson
 
Vice President Total Rewards
 


 
 

   Agreed and accepted:        /s/ Ronald A.Fromm    Ronald a. Fromm      
 12/18/09    Date

 



 
 

--------------------------------------------------------------------------------

 



Exhibit A


RELEASE




THIS RELEASE (the “Release”) dated _____________ between Jane Doe (“Employee”)
and Brown Shoe Company, Inc., a New York corporation;


WHEREAS, the Company and Employee are parties to a Severance Agreement dated
_____________, 200___ and effective as of ______________, 200__ (the “Severance
Agreement”);


WHEREAS, the execution of this Release is a condition precedent to, and material
inducement to, the Company’s provision of certain benefits under the Severance
Agreement;


NOW, THEREFORE, the parties hereto agree as follows:


1.           Mutual Promises.  The Company undertakes the obligations contained
in the Severance Agreement, which are in addition to any compensation to which
Employee might otherwise be entitled, in exchange for Employee’s promises and
obligations contained herein and in the Severance Agreement. The Company’s
obligations are undertaken in lieu of any other severance benefits.


2.           Releases of Claims; Agreements Not to File Suit.


a.           Employee, for and on behalf of Employee and Employee’s heirs,
beneficiaries, executors, administrators, successors, assigns and anyone
claiming through or under any of the foregoing, agrees to, and does, remise,
release and forever discharge the Company and its subsidiaries and affiliates,
each of their shareholders, directors, officers, employees, agents and
representatives, and its successors and assigns (collectively, the “Company
Released Persons”), from any and all matters, claims, demands, damages, causes
of action, debts, liabilities, controversies, judgments and suits of every kind
and nature whatsoever, foreseen or unforeseen, known or unknown, which have
arisen or could arise from matters which occurred prior to the date of this
Release, which matters include without limitation: (i) the matters covered by
the Severance Agreement and this Release, (ii) Employee’s employment, and/or
termination from employment with the Company, and (iii) any claims which might
otherwise arise in the future as a result of arrangements or agreements in
effect as of the date of this Release or the continuance of such arrangements
and agreements; provided, however, that this Section 2(a) shall not apply to any
claims to the payments and benefits specifically provided for in the Severance
Agreement or, subject to the terms of the Severance Agreement, the payments or
benefits to which Employee, by reason of the termination of Employee’s
employment, may be entitled under any employee benefit plan (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974) other than
a severance pay plan.


b.           Employee, for and on behalf of Employee and Employee’s heirs,
beneficiaries, executors, administrators, successors, assigns, and anyone
claiming through or under any of the foregoing, agrees that she will not file or
otherwise submit any charge, claim, complaint, or action to any agency, court,
organization, or judicial forum (nor will Employee permit any person, group of
persons, or organization to take such action on Employee’s behalf) against any
Company Released Person arising out of any actions or non-actions on the part of
any Company Released Person arising before the date of this Release or any
action taken after the date of this Release pursuant to the Severance
Agreement.  Employee further agrees that in the event that any person or entity
should bring such a charge, claim, complaint, or action on Employee’s behalf,
Employee hereby waives and forfeits any right to recovery under said claim and
will exercise every good faith effort to have such claim dismissed.


c.           The charges, claims, complaints, matters, demands, damages, and
causes of action referenced in Sections 2(a) and 2(b) include, but are not
limited to: (i) any claim for breach of an actual or implied contract (whether
written or oral) of employment between Employee and any Company Released Person
(including, but not limited to, any claim of fraud, promissory fraud, promissory
estoppel, fraudulent misrepresentation or negligent misrepresentation in the
making of any actual or implied contract of employment), (ii) any claim of
unjust, wrongful, discriminatory, retaliatory or tortious discharge or other
adverse employment action (including any claim of whistleblowing), (iii) any
claim of slander, libel or other similar action for defamation, (iv) any claim
of intentional tort (including assault, battery, conversion and/or intentional
infliction of emotional distress), (v) any claim of negligence (including
negligent infliction of emotional distress, negligent supervision, negligent
hiring, or negligent retention), (vi) any claim of a violation of a law, statute
or ordinance, including, but not limited to, the Civil Rights Act of 1964, as
amended, 42 U.S.C. §2000e et seq., the Age Discrimination in Employment Act, 29
U.S.C. §621 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§12101 et seq., the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. §201
et seq., the Rehabilitation Act of 1973, as amended, 29 U.S.C. §701 et seq., or
of the Missouri Human Rights Act, §213.000 R.S. Mo. et seq., the Missouri
Service Letter Statute, §209.140 R.S. Mo., The Massachusetts Fair Employment
Practice Act, MGL Ch. 151B, §§ 1-10; the Massachusetts Equal Rights Act, MGL,
Ch. 93, § 102; the Wisconsin Fair Employment Act (WFEA), Wis. Stat.
§§111.31-111.395, or any other federal, state, or local laws, statutes or
ordinances governing or concerning employment (with the exception of the federal
Family and Medical Leave Act) the right to recovery in any suit brought by the
Equal Employment Opportunity Commission, the Missouri Human Rights Commission,
the Massachusetts Human Rights Commission or the Wisconsin Equal Rights Division
on behalf of the Employee, or any claims for pay, vacation pay, or welfare
benefits or any other benefits of employment with any Company Released Person
arising from events occurring prior to the date of this Release other than those
payments and benefits specifically provided herein.


d.           This Release shall not affect Employee’s right to any governmental
benefits payable under any Social Security, Unemployment Compensation or
Worker’s Compensation law now or in the future.


3.           Release of Benefit Claims.  Employee, for and on behalf of Employee
and Employee’s heirs, beneficiaries, executors, administrators, successors,
assigns and anyone claiming through or under any of the foregoing, further
releases and waives any claims for pay, vacation pay, insurance or welfare
benefits or any other benefits of employment with any Company Released Person
arising from events occurring prior to the date of this Release other than
claims to the payments and benefits specifically provided for in the Severance
Agreement


4.           Revocation Period; Knowing and Voluntary Agreement.



 
a.
Time for Consideration and Execution.  By executing this Agreement, Employee
acknowledges that Employee has been advised by a representative of Company, in
writing, that he is entitled to at least twenty-one (21) days within which to
consider this Agreement before signing the same, and that Employee has, in fact,
been offered at least twenty-one (21) days within which to consider this
Agreement before signing the Agreement.  Employee may, however, execute this
Agreement sooner than twenty-one (21) days if he so chooses.




 
b.
Time for Revocation.  By executing this Agreement, Employee acknowledges that
Employee has been advised by a representative of Company, in writing, that this
Agreement shall not become effective until the eighth (8th) calendar day after
the date of Employee’s execution of this Agreement.  During the seven (7) day
period following Employee’s execution of this Agreement, Employee may freely
revoke his execution of this Agreement by providing written notification of such
revocation to:  _____________________ [name], _____________________ [title],
__________________________ [company], ____________________________
[address].  Upon expiration of the seven (7) day period, Employee acknowledges
that this Agreement becomes final and binding.  If Employee revokes this
Agreement within the seven (7) day period following Employee’s execution of this
Agreement, it shall not be effective or enforceable, and Employee will not
receive the severance payments and described in the Severance Agreement.




 
c.
Consultation With an Attorney.  By executing this Agreement, Employee
acknowledges that, at the time he was presented with this Agreement for
consideration, Employee was advised by a representative from Company, in
writing, to consult with an attorney about this Agreement, its meaning and
effect, before executing this Agreement.




 
d.  
Knowing Release.  Employee represents, declares and agrees that Employee
voluntarily accepts the payments described above for the purposes of making a
full and final compromise, adjustment and settlement of all potential claims
hereinabove described.



i)  
Employee acknowledges that Employee has been given a period of at least
twenty-one (21) days to consider whether to accept this Release.  Furthermore,
Employee may revoke this Release for seven (7) days following the execution of
this Release.



ii)  
Employee represents, declares and agrees that Employee voluntarily accepts the
payments described above for the purpose of making a full and final compromise,
adjustment, and settlement of all potential claims hereinabove
described.  Employee hereby acknowledges that Employee has been advised of the
opportunity to consult an attorney and that Employee understands the Release and
the effect of signing the Release.



 
5.           Severability.  If any provision of this Release or the application
thereof to any person or circumstance shall to any extent be held to be invalid
or unenforceable, the remainder of this Release and the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each provision of
this Release shall be valid and enforceable to the fullest extent permitted by
law.
 
6.           Headings.  The headings in this Release are inserted for
convenience of reference only and shall not in any way affect the meaning or
interpretation of this Release.
 
7.           Counterparts.  This Release may be executed in one or more
identical counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
8.           Entire Agreement.  This Release and the related Severance Agreement
constitute the entire agreement of the parties in this matter and shall
supersede any other agreement between the parties, oral or written, concerning
the same subject matter.
 
9.           Governing Law.  This Release shall be governed by, and construed
and enforced in accordance with, the laws of the State of Missouri, without
reference to the conflict of laws of such State and the parties agree that any
litigation involving this Release, or regarding the interpretation, validity
and/or enforceability of this Release, shall be filed and conducted exclusively
in the Missouri state court in St. Louis County, Missouri or in the federal
court for the Eastern District of Missouri, Eastern Division.
 
IN WITNESS WHEREOF, Employee and the Company have executed this Release as of
the day and year first above written.
 

   BROWN SHOE COMPANY, INC.          By:           EMPLOYEE          By:      
Jane Doe 

 
 



 
 

--------------------------------------------------------------------------------

 
